DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7, in the reply filed on 15 December 2021 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 December 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  adaptive structure in claim 1; power control module in claim 1 and industrial control in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

adaptive structure;
Applicant’s disclosure as originally filed recites an adaptive structure comprises:
1) a balance side rod; 2) a plurality of balance rockers; 3) a guide wheel; and 4) a guide frame;
wherein the balance side rod is horizontally fixed at a front side of the body of the track trolley; each of the balance rockers is L-shaped, and two ends of the balance side rod are respectively hinged with bending points of the balance rockers of the adaptive structure arranged on both sides of the body of the track trolley; a vertical part and a horizontal part of each of the balance rockers are hinged with each other; the vertical part of each of the balance rockers is screwed to the body of the track trolley; and an end of the horizontal part of each of the balance rockers is hinged to a middle of the guide frame; the guide wheel is mounted at an end of the guide frame far away from the body of the track trolley, and the guide frame is screwed to the body of the track trolley at an end close to the body of the track trolley; the guide frame of the adaptive structure 
and equivalents thereof (see applicant’s disclosure page 3, line 20 bridging page 4, line 8 and original claim 3).

power control module:
Applicant’s disclosure as originally filed recites a power control module comprises:
1) a control box; 2) a display; 3) an industrial control; and 4) a microprocessor printed circuit board (PCB);
wherein the display and the industrial control are mounted on an upper surface of the control box, and the microprocessor PCB is mounted inside the control box.
and equivalents thereof (see applicant’s disclosure page 4, lines 9-15 and original claim 4).

industrial control;
Applicant’s disclosure as originally filed recites an industrial control comprises:
1) an integrated device with low power consumption; 2) connected to the three-dimensional laser scanner and the power control module through wires to control data collection of the three-dimensional laser 
and equivalents thereof (see applicant’s disclosure page 4, lines 16-22 and original claim 5).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claim 3:
Claim 3 recites in relevant part “…an adaptive structure…” which, as discussed above, is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and therefore being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Claim 3, which depends directly from claim 1, only recites claim limitations that are already covered by claim 1.  Therefore, claim 3 fails to further limit the subject matter of the claim upon which it depends.

Claim 4:
Claim 4 recites in relevant part “…a power control module…” which, as discussed above, is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and therefore being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Claim 4, which depends directly from claim 1, only recites claim limitations that are already covered by claim 1.  Therefore, claim 4 fails to further limit the subject matter of the claim upon which it depends.

Claim 5:
Claim 5 recites in relevant part “…an industrial control…” which, as discussed above, is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and therefore being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Claim 5, which depends directly from claim 4, only recites claim limitations that are already covered by claim 4.  Therefore, claim 5 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

compact prosecution:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the invent that applicant’s response to the instant Office Action recites convincing arguments that examiner’s claim interpretation is improper; then, in the alternative, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xu Yiwen et al. (CN 107941151-A) as provided by (CN 107941151-A) machine translation in view of Hou et al. (US 2020/0208995 A1).

Claim 1:
Xu discloses an inspection device for subway tunnel based on three-dimensional laser scanning (page 1, lines 13-15), comprising:
a three-dimensional laser scanner (1) (figs. 6 and 7, page 14, lines 4-8); and adaptive structure of a track trolley (track wheels) and a power control module (3, 5, 7) for the track trolley (fig. 6, page 12, lines 7-12 see also annotated fig. 6, below); a distance sensor (4) (figs. 6 and 7, page 14, lines 4-8); and a body (12) of the track trolley (figs. 6 and 7, page 14, lines 4-8); wherein the power control module (3,5,7) is arranged on the body (12) (figs. 6 and 7, page 12, lines 7-12 see also annotated reproduction of fig. 6, below); a support rod (2) is vertically arranged on the power control module (figs. 6 and 7, page 14, lines 4-8), and the three-dimensional laser scanner (1) is mounted at a top of the support rod (2) (figs. 6 and 7, page 14, lines 4-8); the adaptive structure (track wheels) is symmetrically arranged at two sides of the body of the track trolley (figs. 6 and 7, page 14, lines 4-8).
Xu discloses an inspection device for subway tunnel based on three-dimensional laser scanning; and Xu fails to disclose a photoelectric sensor.  Instead, Xu discloses a distance sensor.  Hou discloses a method and systems for tracking maps on a moving vehicle (abstract) further comprising a vehicle (120) having a sensor array (121) arranged in the body (roof) of the vehicle configured to continuously collect an operational environment of the moving vehicle (page 9, para [0066] and [0075]).  Hou further discloses the sensor array may include any number of one or more types of sensors, such as a satellite-radio navigation system (e.g., GPS), a LiDAR sensor, a landscape sensor (e.g., a radar sensor), an IMU, a camera (e.g., an infrared camera, a visible light camera, stereo cameras, etc.), a Wi-Fi detection system, a cellular communication system, an inter-vehicle communication system, a road sensor communication system, feature sensors, proximity sensors (e.g., infrared, electromagnetic, photoelectric, etc.), distance sensors, depth sensors, and/or the like (page 8, para [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the distance sensor of Xu for the photoelectric sensor of Hou since it was known that photoelectric sensors and distance sensors are analogues for sensor arrays configured to collect environmental data of a moving vehicle (Hou, page 8, para [0065]). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to at least collecting environmental/surrounding data of a moving vehicle.

    PNG
    media_image1.png
    541
    771
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2: 
The prior art of record fails to disclose or fairly suggest the inspection device of claim 1, wherein the three-dimensional laser scanner comprises: a scanner body; and a fixed mounting head; wherein the fixed mounting head is arranged at a bottom of the scanner body, and fixedly connected to the scanner body through a bolt; a top end of 

Claim 6:
The prior art of record fails to disclose or fairly suggest the inspection device of claim 1, wherein the body of the track trolley comprises: four arms; a plurality of wheels; two motor shafts; four arm bearings; a motor assembly; a plurality of fans; a main body; and two fixing frames; wherein the main body is arranged under the power control module, and the fans are arranged on a side and a bottom of the main body; the four arm bearings are respectively symmetrically arranged at ends of two sides of the main body; the four arms are screwed to the main body through the four arm bearings; the four arm bearings allow the body of the track trolley to be foldable; the two fixing frames are respectively arranged on both sides of the main body of the track trolley, and ends of two arms on each side of the main body are fixed on a corresponding fixing frame; the vertical part of each of balance rockers is screwed to an end of each of front arms on both sides of the main body; an end of the guide frame close to the body of the track trolley is screwed to the fixing frame; and the motor assembly is arranged inside and penetrates through the main body of the track trolley to connect one end of each of the two motor shafts, and the other ends of the two motor shafts pass through the two fixing frames on both sides of the main body of the track trolley, and are fixed with wheels, respectively.

Claim 7:
The prior art of record fails to disclose or fairly suggest the inspection device of claim 1, wherein the motor assembly comprises: a motor; a driving wheel; a driven wheel; a speed measuring encoder disk; and a differential box; wherein the motor is fixed at an upper part of the body of the track trolley; the motor is in transmission connection with the driving wheel, and the driving wheel meshes with the driven wheel; the driven wheel is in transmission connection with the speed measuring encoder disk and the differential box in turn; two sides of the differential box are respectively connected to the two motor shafts on both sides of the body of the track trolley through two transmission shafts; the photoelectric sensor is arranged on the speed measuring encoder disk; the photoelectric sensor is a grating encoder, and the photoelectric sensor output a pulse signal for collecting position and mileage information of the track trolley in a tunnel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wygant et al. (US 2020/0025578 A1) discloses tunnel mapping systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726